Exhibit 10.39

PHARMERICA CORPORATION

SUMMARY OF

2012 LONG-TERM INCENTIVE PROGRAM

2012 Long-Term Incentive Program

On January 18, 2012, the Board of Directors of PharMerica Corporation (the
“Corporation”), upon recommendation of the Compensation Committee, adopted the
2012 Long-Term Incentive Program (the “LTIP”) under the PharMerica Corporation
2007 Omnibus Incentive Plan, as amended (the “Omnibus Plan”), to provide
restricted stock units and performance share unit awards to the Corporation’s
executives and certain other officers and employees based on pre-established
performance objectives and goals. The LTIP advances the Corporation’s commitment
to performance-based compensation practices by providing participants an
opportunity to earn equity-based awards upon the achievement of certain
pre-established long-term performance objectives. The LTIP also is designed to
drive consistent growth of the Corporation over a multiple-year performance
period.

Performance Cycle. LTIP performance cycle begins on January 1, 2012 and ends on
December 31, 2014.

Award Targets. The amount of the awards under the LTIP are based on individual
participant bonus targets and the Corporation’s performance criteria. Individual
participant bonus targets are established by the Compensation Committee for each
participant based upon the Compensation Committee’s determination of the
appropriate bonus target amounts that will enable the Corporation to remain
competitive and retain and recruit top employees.

The Compensation Committee established the bonus targets under the LTIP for the
Corporation’s principal executive officer, principal financial officer, and
other fiscal 2011 Named Executive Officers as follows:

 

Executive

  

Title

  

Bonus Target

Gregory S. Weishar

   Chief Executive Officer    233% of base salary

Michael J. Culotta

   Executive Vice President & Chief Financial Officer    175% of base salary

William Monast

   Executive Vice President of Sales and Client Management    160% of base
salary

Robert McKay

   Senior Vice President of Purchasing and Trade Relations    114% of base
salary

Thomas Caneris

   Senior Vice President, General Counsel, Chief Compliance Officer and
Secretary    138% of base salary

The Compensation Committee established the 2012 LTIP awards for the fiscal 2011
Named Executive Officers in the following amounts as a percentage of the bonus
target: 60% restricted stock units and 40% performance share units.

On January 18, 2012, the Board of Directors, upon recommendation of the
Compensation Committee, awarded restricted stock units under the LTIP for the
Corporation’s principal executive officer, principal financial officer, and
other fiscal 2011 Named Executive Officers as follows:

 

Executive

  

Title

   Restricted Stock Units
(60% of Bonus
Target)  

Gregory S. Weishar

   Chief Executive Officer      84,558       

Michael J. Culotta

   Executive Vice President & Chief Financial Officer      33,882       



--------------------------------------------------------------------------------

William Monast

   Executive Vice President of Sales and Client Management      25,885       

Robert McKay

   Senior Vice President of Purchasing and Trade Relations      14,529       

Thomas Caneris

   Senior Vice President, General Counsel, Chief Compliance Officer and
Secretary      19,138       

Performance Criteria. The LTIP performance criteria for the performance share
units are tied to company performance. Company performance will be measured for
purposes of the performance share units by comparing the Corporation’s adjusted
annual earnings before interest, taxes, integration, merger and acquisition
related costs and other related charges, depreciation and amortization expense,
impairment charges of intangibles, and other accounting principle changes
(“Adjusted EBITDA”) at the end of the performance cycle to a target
end-of-performance cycle Adjusted EBITDA set by the Compensation Committee and
by comparing the Corporation’s adjusted diluted earnings per share (“Adjusted
Diluted EPS”) at the end of the performance cycle to a target end-of-performance
cycle Adjusted Diluted EPS set by the Compensation Committee. With respect to
the Chief Executive Officer and Executive Vice Presidents the Adjusted EBITDA
target accounts for 85% of their respective performance target and the remaining
15% is determined by achievement of a target measure of Adjusted Diluted EPS.
For all other Named Executive Officers, a target Adjusted EBITDA amount accounts
for 100% of the performance target.

Award Payouts. Award payouts for the performance share units are based on the
percentage of the performance target achieved. Generally, the percentage of the
award earned at the end of the performance cycle based on the performance
target, excluding the Adjusted Diluted EPS component, shall be determined
according to the following schedule; however the actual LTIP award payout will
be interpolated between the percentages set forth in the chart based on actual
results:

 

Performance Level

  

Payout Level

< 80.0% of Performance Target

   0.0% of Award Target

   80.0% of Performance Target

   40.0% of Award Target

   90.0% of Performance Target

   70.0% of Award Target

   100.0% of Performance Target

   100.0% of Award Target

   110.0% of Performance Target

   137.5% of Award Target

   120.0% of Performance Target

   175.0% of Award Target

> 120.0% of Performance Target

   175.0% of Award Target

Generally, the percentage of the award earned at the end of the performance
cycle based on the based on the percentage of the Adjusted Diluted EPS
performance target achieved shall be determined according to the following
schedule; however the actual LTIP award payout will be interpolated between the
percentages set forth in the chart based on actual results:

 

Performance Level

  

Payout Level

< 80.0% of Performance Target

   0.0% of Award Target

   80.0% of Performance Target

   40.0% of Award Target

   90.0% of Performance Target

   70.0% of Award Target



--------------------------------------------------------------------------------

    100.0% of Performance Target

   100.0% of Award Target

    106.0% of Performance Target

   122.5% of Award Target

    110.0% of Performance Target

   137.5% of Award Target

    120.0% of Performance Target

   175.0% of Award Target

> 120.0% of Performance Target

   175.0% of Award Target

Award Agreements. Awards of restricted stock units and performance share units
are made under the LTIP pursuant to award agreements with each recipient on the
terms described herein.

Payment of Awards. Performance share unit awards will be distributed on a
specific date by which the Compensation Committee reasonably expects it will be
able to determine whether and the extent that the performance target applicable
to such award was met. The Corporation will make the distribution of the
performance share unit awards to participants as soon as administratively
practicable following the date of the award determination, but no later than
March 15, 2015.

Vesting and Forfeiture. Recipients of LTIP awards generally must remain
continuously employed full-time by the Corporation until the date designated for
payout under the applicable award agreement for the LTIP period. Exceptions may
be provided for termination of employment by reason of death, disability,
retirement and change in control. The restricted stock units will generally vest
in three equal annual installments beginning on the first anniversary of the
grant date.

Change in Control. In the event of a change in control (“CIC”), acceleration of
vesting of restricted stock units will occur if an employee is terminated by the
Company without “cause” or the employee voluntarily terminates employment with
“good reason” during the 24 month period following a CIC (“Qualifying
Termination”). Vesting of restricted stock units will accelerate immediately
regardless of a Qualifying Termination, if the acquirer does not assume the
restricted stock unit awards. If the acquirer assumes the restricted stock unit
awards, restricted stock units will continue to vest according to their original
vesting schedules; provided that, vesting will subsequently accelerate upon a
Qualifying Termination within 24 months after the CIC, and unvested restricted
stock units would be forfeited upon any other termination (unless otherwise
specified by the terms of an employment agreement). With respect to performance
share units, in the event of a CIC, performance shares units will be converted
to time-based restricted stock units at the CIC assuming achievement of 100% the
performance targets. Such restricted stock units will have the same terms of the
restricted stock units granted pursuant to the 2012 LTIP and shall be deemed to
have been granted as of January 18, 2012. In the event of a CIC where the
performance share units are not assumed or replaced by the Company or the
successor to the Company, as applicable, all converted restricted stock units
will be deemed to be fully vested upon the CIC.

Other Terms & Provisions. Participants are not permitted to transfer LTIP
awards, except by will or the laws of descent and distribution. The Corporation
is entitled to withhold from any payments of awards under the LTIP or the
Omnibus Plan any and all amounts required to be withheld for federal, state and
local withholding taxes. The Compensation Committee has the discretion to change
terms and conditions of LTIP awards as it deems necessary to ensure that the
LTIP awards satisfy all requirements for “performance-based compensation” within
the meaning of Section 162(m)(4)(c) of the Internal Revenue Code. In addition to
the above conditions, payment of any incentive award is contingent upon the
participant executing a written agreement to protect company assets.